Title: James Madison to Peleg Sprague, 27 May 1830
From: Madison, James
To: Sprague, Peleg


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                May 27. 1830
                            
                        
                        
                        
                        J. M. presents to his respects to Mr. Sprague, with many thanks for the Copy of his Speech on the 16th. of
                            April; which may justly be classed with the most interesting materials for the Legislative History of the Period.
                        
                            
                                
                            
                        
                    